Citation Nr: 9930051	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to special monthly compensation benefits based on 
the need for regular aid and attendance or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1971. 


The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in June 1997.  The 
RO, in pertinent part, denied entitlement to special monthly 
compensation by reason of being in need of the regular aid 
and attendance of another person, or on account of being 
housebound.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  Service-connection has been established solely for 
chronic paranoid schizophrenia from March 14, 1997, evaluated 
as 100 percent disabling.

2.  The veteran's service-connected schizophrenia is not 
shown to have rendered him bedridden or incapable of 
performing functions of daily living, including feeding, 
dressing attending to his needs of nature or protecting 
himself from the hazards and dangers of daily living.

3.  The veteran's service-connected disability is not shown 
to have caused the veteran to be substantially confined to 
his dwelling or immediate premises.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation benefits 
based on the need for regular aid and attendance of another 
person are not met.  38 U.S.C.A. §§ 1114, 5107, (West 1991 & 
Supp. 1999);  38 C.F.R. §§ 3.350, 3.352(a) (1999).

2.  The criteria for special monthly compensation benefits at 
the housebound rate are not met.  38 U.S.C.A. §§ 1114, 5107;  
38 C.F.R. § 3.350 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection has been granted for paranoid 
schizophrenia, evaluated as 100 percent disabling.  This is 
the veteran's only service-connected disability.  He is 
considered competent for VA purposes.  

Historically, the Board recognizes that on a report of a VA 
psychiatric examination in July 1991 the veteran was 
described as a neatly dressed individual in rugged outdoor 
clothing.  He was friendly and cooperative.  He noted that he 
enjoyed the relationship he had with his eight year old son.  
He took his son camping and fishing.

Pertinent VA outpatient mental health records dated between 
approximately January and May 1997 essentially show the 
veteran was benefiting from medications and minimal support.  
His schizophrenia was in good remission.  He had no problems 
with his living conditions.

On a report of a VA social and industrial survey dated in 
April 1997, it was noted that the veteran shared a mobile 
home with a long time roommate and the veteran's 14 year old 
son.  The son had lived with the veteran for about one year.  
The veteran noted that the relationships with his roommate 
and son were his primary relationships.  The son living with 
the veteran was working out well.  The veteran and his 
roommate had been living together for about fifteen years and 
they got along well.  

The veteran noted to have some contact with his older sister.  
His parents were deceased.  He noted rarely going anywhere.  
He noted that occasionally he went to the local diner early 
in the morning and had ice tea.  He stated he felt he was 
alone a lot of the time.  He was last employed 12 or 13 years 
earlier.  He worked as a cook.  

The veteran reported having difficulty communicating with 
others.  He recounted becoming uncomfortable.  He noted 
having disorganized thoughts.  He complained of having 
difficulty concentrating.  It was recorded that his 
medication seemed to help diminish his visual and auditory 
hallucinations.  He had seen a psychiatrist to monitor his 
medication.  He also saw his social worker on a monthly 
basis.  The veteran noted that he used to enjoy fishing and 
hunting and doing mechanic type work.  He reported that the 
got depressed and lost interest in everything and essentially 
just sat in his house and smoked during the day.  

The veteran noted it was hard for him to make decisions, even 
simple decisions about what to do around the house.  He 
stated that he found it difficult to take care of himself.  
He reported eating approximately two meals per day on an 
average.  His roommate did most of the cooking.  The veteran 
stated that sometimes he napped in the afternoon.  He 
averaged about four to six hours of sleep per day and was 
tired a lot.  It was noted that the veteran was isolated 
except for his son and his roommate.  

The veteran reported rarely going out.  He drove short 
distances.  He smoked a lot and rolled his own cigarettes.  
He was described as an open and cooperative individual who 
was somewhat unkempt and disheveled in appearance.  The 
veteran's social impairment was significant.  He lived an 
isolated life except for his roommate and 14 year old son.  
He had difficulty communicating with others. Diagnosis was 
chronic paranoid schizophrenia.  It did not appear he was 
employable.  

On a report of a VA psychiatric examination in May 1997, the 
veteran was described as a 48 year old divorced individual 
with a long history of psychotic illness.  He had been 
treated at the VA mental hygiene clinic for at least 12 
years.  He noted that his current medications helped his 
thinking a great deal.  He continued to have auditory 
hallucinations, some racing thoughts, paranoia, and ideas of 
reference but they were much less intense than they used to 
be.  It was noted that he lost interest in his hobbies and 
activities many years earlier.  He currently felt apathetic 
and had negative symptoms of schizophrenia.  



The veteran reported that his medications helped clear his 
thinking and become organized.  He noted having diabetes and 
asthma under treatment.  He noted monitoring his blood 
glucose while drinking and stopped drinking as soon it got 
high.  He noted living with his 14 year old son.  The veteran 
was described as a clean individual.  He was alert and 
oriented times four.  Memory and concentration were intact.  
Insight and judgment were good.  He was considered capable of 
managing his own funds.  


Criteria

Special monthly compensation provided by 38 U.S.C.A. § 
1114(s) is payable where the veteran has a single service-
connected disability rated at 100 percent and has additional 
service-connected disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability, involving different anatomical segments 
or bodily systems, or is permanently housebound by reason of 
service-connected disability or disabilities.  

This requirement for housebound is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 C.F.R. § 3.350.

Special monthly compensation also is provided for a veteran 
who is permanently bedridden or so helpless as to be in need 
of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).


Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need. 
38 C.F.R. § 3.352(a).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The Board finds that the veteran's claim of entitlement to 
special monthly compensation by reason of being in need of 
the regular aid and attendance of another person or on 
account of being housebound is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking 
increased compensation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning 
inability to care for his immediate needs and confinement to 
his immediate premises (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for special monthly compensation due to his psychiatric 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The veteran falls short of the initial schedular requirement 
necessary for the assignment of special monthly compensation 
benefits at the housebound rate. Although his service-
connected schizophrenia is rated at 100 percent, the veteran 
does not have additional service connected disabilities 
independently ratable at 60 percent.  

Furthermore, the Board finds that the veteran's service-
connected schizophrenia alone does not render him housebound 
or require that he receive regular aid and attendance from 
another person.  A review of the medical evidence 
demonstrates that he is benefiting from medications and 
minimal support.  His schizophrenia is in good remission.  He 
has been described as generally alert and oriented times 
four.  Memory and concentration are intact.  Insight and 
judgment are good.  

Importantly, he is considered competent and capable of 
managing his own funds.  He has no problems with his living 
conditions.  He notes that he occasionally goes down to a 
local diner for tea.  He also indicated that he is able to 
drive.  He apparently attends his VA outpatient treatment 
sessions at the mental health clinic unattended.  Moreover, 
there is no indication that his service-connected 
schizophrenia has any significant impact on his ability to 
care for himself.

The medical evidence as a whole does not establish that the 
veteran is substantially confined to his dwelling and its 
immediate premises due solely to the service-connected 
disability.  In addition, there was no indication that the 
veteran was unable to dress himself, keep himself ordinarily 
clean and presentable or feed himself or protect himself from 
the hazards in his daily environment due to service-connected 
disability.  As such, the Board finds that special monthly 
compensation benefits based on the need for regular aid and 
attendance or at the housebound rate are not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
special monthly compensation by reason of being in need of 
the regular aid and attendance of another person, or on 
account of being housebound.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or at the 
housebound rate is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

